DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This Office Action is in response to the Applicant’s Response dated 11/9/2021. Claims 21 through 40 are presently pending and are presented for examination. 	

Response to Amendment
Applicant’s amendments, see pages 12-13, filed 11/9/2021, with respect to the 101 non-statutory subject matter rejections and 112(b) indefinite rejections have been fully considered and are persuasive.  The 101 non-statutory subject matter rejections and 112(b) indefinite rejections have been withdrawn. 
Applicant’s amendment, see page 12, filed 11/9/2021, with respect to the Drawing Objection has been considered, however the updated Drawings were not included in Amendment documents, thus the Objection still remains, see below.

Response to Arguments
Applicant's arguments, see pages 13-14, filed 11/9/2021, have been fully considered but they are not persuasive.  While the amended claims have been slightly refined to narrow the scope of the invention, the prior art of record still pertains, with additional emphasis on some citations included to address the amended limitations.  A detailed rejection follows below.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “110” has been used to designate both a car seat assembly and the open space above the assembly. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21, 24-34, and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Orris et al. (US-2019/0215672; hereinafter Orris; already of record) in view of Roisen et al. (US-10163316; hereinafter Roisen; already of record).
Regarding claim 21, Orris discloses a child emergency ignition override system (see Orris at least Abs and Fig 1), the system comprising: 
a car seat assembly having a car seat (see Orris at least [0024]); 
a first electronic device configured to communicate with a temperature sensor and a motion detector (see Orris at least [0025] and [0027] lines 10-13); 
a sensor pad (see Orris at least [0025] which includes a weight sensor); 
a second electronic device (see Orris at least [0034] which includes a mobile phone in communication with the computing platform); 
a third electronic device configured to communicate with the first electronic device (see Orris at least Fig 1 and [0024]-[0025] where a transceiver 128 is in communication with transceiver 192 of the car seat assembly) and a host vehicle electrical and powering system (see Orris at least [0020] and [0033]); 
wherein the sensor pad is … configured to sense seat occupancy and communicates with the first electronic device (see Orris at least [0025]); 
wherein 
the first electronic device comprises: 
a CPU (see Orris at least [0026]), 
memory associated with the CPU (see Orris at least [0026] and [0017]), 
a communication unit (see Orris at least [0024] and [0028]), 
and wherein upon receiving temperature (see Orris at least [0053] and [0056]) and motion (see Orris at least [0037] and [0052]) sensor communications, the CPU is programmed to initiate an override which includes triggering an override status and sending a signal to the third electronic device causing the third electronic device to start an engine of the host vehicle and automatically engage a cooling or heating system of the vehicle (see Orris at least [0056]-[0057], [0026], and [0035] where computing platform 104 controls the override directly, after receiving signals from the seat 160. The processor 164 of seat 160 is also capable of processing signals received from sensors associated with the seat).

However, Orris does not explicitly disclose:
… wherein the sensor pad is positioned below the car seat …
Roisen, in the same field of endeavor, teaches 
wherein the sensor pad is … positioned below the car seat (see Roisen at least col 2 lines 21-37 and Fig 1)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the car seat assembly of Orris with a sensor pad located below the seat as taught by Roisen for the benefit of verifying the car seat has been properly attached to the base, providing an assurance of safety to a user (see Roisen at least col 2 lines 38-49).
Regarding claim 24, Orris in view of Roisen teach the child emergency ignition override system of claim 21, wherein the CPU is further programmed to receive a signal from the sensor pad and the sensor pad comprises at least one weight sensor (see Orris at least [0025]-[0026]).
Regarding claim 25, Orris in view of Roisen teach the child emergency ignition override system of claim 21, wherein the second electronic device comprises a smart phone able to receive and transmit remote communications to and from the first electronic device (see Orris at least Fig 6A, [0034], and [0058]).
Regarding claim 26, Orris in view of Roisen teach the child emergency ignition override system of claim 25, wherein the third-electronic-device is installed within a reach of a driver of the host vehicle (see Orris at least [0021]).
Regarding claim 27, Orris in view of Roisen teach the child emergency ignition override system of claim 26, wherein within the reach of the driver is within the reach of a dashboard (see Orris at least [0021]).
Regarding claim 28, Orris in view of Roisen teach the child emergency ignition override system of claim 26, wherein within the reach of the driver is within the reach of a steering wheel (see Orris at least [0021]).
Regarding claim 29, Orris in view of Roisen teach the child emergency ignition override system of claim 26, wherein the smart phone comprises a software application configured to control the host vehicle electrical and powering system (see Orris at least [0058] and Fig 6A) and is in communication with the first electronic device (see Orris at least [0034] and Fig 2) and the sensor pad (see Orris at least [0034] and Fig 2).
Regarding claim 30, Orris in view of Roisen teach the child emergency ignition override system of claim 29 wherein the smart-phone software application controls the host vehicle electrical and powering system through communication with the third electronic device (see Orris at least [0058], Fig 6A, [0046], [0034] and Fig 2).
Regarding claim 31, Orris in view of Roisen teach the child emergency ignition override system of claim 30, further comprising an audible alarm on the host vehicle (see Orris at least [0040]).
Regarding claim 32, Orris in view of Roisen teach the child emergency ignition override system of claim 31, wherein the audible alarm is in communication with the CPU and the CPU is further programed to sound the audible alarm when the override status is triggered (see Orris at least Fig 1 and [0028]-[0029], [0039]-[0042], and Fig 3 where speaker 122 of computing platform 104 is paired in .
Regarding claim 33, Orris in view of Roisen teach the child emergency ignition override system of claim 32, wherein the first electronic device is configured to communicate with a roadside assistance company (see Orris at least [0050]).
Regarding claim 34, Orris in view of Roisen teach the child emergency ignition override system of claim 33, wherein the first electronic device is configured to communicate with the smart phone (see Orris at least [0035]).
Regarding claim 38, Orris in view of Roisen teach the analogous material of that in claims 21 and 30 as recited in the instant claim and is rejected for similar reasons.
Regarding claim 39, Orris in view of Roisen teach the analogous material of that in claim 21 as recited in the instant claim and is rejected for similar reasons.
Regarding claim 40, Orris in view of Roisen teach the analogous material of that in claim 32 as recited in the instant claim and is rejected for similar reasons.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Orris in view of Roisen as applied to claim 21 above, and further in view of Lee et al. (US-7321306; hereinafter Lee; already of record).
Regarding claim 22, Orris in view of Roisen teach the child emergency ignition override system of claim 21, wherein the motion detector (see Orris at least [0025])…  However, neither Orris nor Roisen disclose or teach …detector is secured in a bracket on the car seat.
Lee, in the same field of endeavor, teaches …detector is secured in a bracket on the car seat (see Lee at least Fig 1, col 2 lines 54-58, and col 4 lines 60-62).
.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Orris in view of Roisen as applied to claim 21 above, and further in view of Juchniewicz et al. (US-2016/0031343; hereinafter Juchniewicz; already of record).
Regarding claim 23, Orris in view of Roisen teach the child emergency ignition override system of claim 21.  However, neither Orris nor Roisen teach the first electronic device comprises a tablet.
Juchniewicz, in the same field of endeavor, teaches the first electronic device comprises a tablet (see Juchniewicz at least [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Orris in view of Roisen with a tablet as taught by Juchniewicz because user interfaces are commonly built into car seats to receive data about said seat (see Juchniewicz at least [0020]).

Claims 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Orris in view of Roisen as applied to claim 21 above, and further in view of Chris Auffenberg (“What are the Hyundai dashboard warning lights and what do they mean?”; hereinafter Auffenberg; already of record)
Regarding claim 35, Orris in view of Roisen teach the child emergency ignition override system of claim 34.  However, neither Orris nor Roisen disclose or teach the third electronic device comprises a light to indicate a safe-to-use condition.
Auffenberg, in the same field of endeavor, teaches the third electronic device comprises a light to indicate a safe-to-use condition (see Auffenberg at least page 1/10 and 8/10 paragraph AutoHold.  While the green light described in Auffenberg does not explicitly state that the light represents a safe-to-use condition, it can be implied that a light which indicates a system is in use also indicates the system is safe to use.  Otherwise, the red light described in Auffenberg would be illuminated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Orris in view of Roisen with an indicator light as taught by Auffenberg because indication lights are common in the automotive industry to signify the safe or unsafe conditions detected in a vehicle (see Auffenberg at least page 8/10 paragraph AutoHold).
Regarding claim 36, Orris in view of Roisen and further in view of Auffenberg teach the child emergency ignition override system of claim 35, wherein the third electronic device comprises a light to indicate an error condition (see Auffenberg at least page 8/10 paragraph AutoHold, as well as page 6/10 paragraph Immobilizer Indicator Light).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Orris in view of Roisen with an indicator light as taught by Auffenberg because indication lights are common in the automotive industry to signify the safe or unsafe conditions detected in a vehicle (see Auffenberg at least page 8/10 paragraph AutoHold, as well as page 6/10 paragraph Immobilizer Indicator Light).
Regarding claim 37, Orris in view of Roisen and further in view of Auffenberg teach the child emergency ignition override system of claim 36, wherein the host vehicle comprises an on-board computer (see Orris at least [0020]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN REIDY whose telephone number is (571) 272-7660.  The examiner can normally be reached on M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/S.P.R./Examiner, Art Unit 3663                                                                                                                                                                                                        

/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        1/7/2022